department of the treasury internal_revenue_service washington d c government entities division jan ane uniform issue list no t ep ra ti ein legend state a city a corporation a plan x plan y ladies and gentlemen this is in response to a request submitted on your behalf by your authorized representative on date supplemented by correspondence dated april august september ruling letter concerning the federal_income_tax treatment of certain contributions to plans x and y under sec_414 of the internal_revenue_code code and date fora private date date in support of the ruling_request the following facts and representations have been submitted corporation a was created by a statute enacted in under the law of state a which provides in part as follows the corporation is a body politic and corporate and is constituted as a public instrumentality of state a and an independent unit in the executive branch of the state government the exercise by the corporation of the powers conferred by this subtitle is deemed to be the performance of an essential public function the purpose of the corporation is to plan develop and manage a state a museum of history and culture in city a in cooperation with and with the active support of the mayor and city council of city a affected state agencies and other public and private institutions years of the each appointee is the one member who is not so members of the board_of directors of corporation a are appointed by the governor for a term of appointed is the mayor of city a required to take the oath of office as set forth in the state constitution members appointed by the governor consist of certain state government officials are representatives of certain historical or cultural institutions in the state have expertise in certain history culture museums or fund- raising or represent the diversity of communities throughout the state that can benefit from the activities of corporation a governor at any time can be removed by the governor for misconduct or incompetence any of the directors appointed by the under the law of state a the board the members of the board_of directors as specified by upon dissolution of corporation a the law of state a control the management and affairs of corporation a all of its assets are required to be distributed to state a corporation a governor and to the general assembly as there are no private interests involved in the ownership or operations of corporation a determination_letter from the service stating that it organization described in sec_501 is required to report annually to the corporation a has received a to its activities of the code is an all but of the approximately dollar_figure total costs of constructing the museum has been funded by state a the site on which the museum will be constructed will be leased to corporation a by city a for a total rent of pursuant to the terms of a long-term_lease dollar_figure ai under state a statute the operating costs of corporation a are to be funded from annual grants from the state a budget or other income of corporation a state a funds have been appropriated to support percent of the museum's annual operating costs and after the museum opens to the public state a funds will be used to support percent of the museum's annual operating costs there are many provisions of state a personnel statutory law that apply to the employees of corporation a to the same extent as all other state a employees including a corporation a employee who employee rights on transfer between units of state government transfers to another state unit does not lose leave or credit earned while employed by corporation a state unit who transfers to corporation a does not lose leave or credit earned while employed by the other state unit likewise an employee of another employee rights on return to state service corporation a must restore all unused sick leave for reinstated corporation a employees and must grant reinstated employees all the benefits allowed under corporation a's personnel system which are the same protections afforded to other state employees corporation a must pay all employees employee payment through state's central payroll bureau through the state's central payroll bureau when those employees are paid from funds appropriated by the general assembly through the state budget and the central payroll bureau must maintain all supporting payroll records corporation a's funds to date and for the foreseeable future have been derived from the general assembly all employees of corporation a receive paychecks just like the ones received by state administrators and other employees of the state because all of we corporation a employees are entitled to no employee loss of health insurance benefits seniority or leave accruals while on leave with pay subsidized state health insurance benefits seniority and leave accruals and pay at the employee's regular hourly rate except during sick leave while on paid leave state health and welfare benefits a employees retirees and their survivors may participate in the state employee and retiree health and welfare benefits program including any state subsidies for the program to the same extent as other eligible state employees corporation the executive director and all pensions regular full-time employees of corporation a may participate in plan x or plan y including any state subsidies for the program employee_death_benefits corporation a employees are entitled to a death_benefit paid_by the state except when death is caused by the employee's negligence survivors of social_security_benefits employees their dependents and survivors are entitled to the same federal social_security_benefits as other state employees and officers corporation a e e e e in addition state a law expressly provides that employees and officials of corporation a enjoy the state's sovereign immunity from suit for tort liability to the same extent as personnel of other state units also the attorney_general of state a must provide legal counsel to corporation a and legal services to the museum established by corporation a plan y requires that employees contribute a certain percentage of salary over the social_security_wage_base employee contributions to plan x are required for certain employees who were members of that plan on december and did not transfer or terminate their membership the law of state a permits employers who participate in plans x and y to pick up contributions to the plans provided that the employer has received a favorable ruling from the service that it has an employer pick-up program within the meaning of sec_414 according to representations made with the ruling_request plans x and y are qualified_plans under sec_401 of the code and the trust funds of plans x and y are exempt from federal_income_tax under sec_501 a of the code on the board_of directors of in as employer pick- corporation a adopted a resolution authorizing corporation a subject_to the service's issuance of a favorable ruling to pick up the mandatory employee contributions of those employees who participate in plans x and y accordance with state a law although designated as employee contributions the contributions will be paid_by the employer through a reduction in current salary an offset against future salary or both up contributions these contributions will not be included in an employee's salary reported for federal_income_tax purposes and will be treated as employer contributions in determining the federal_income_tax treatment of distributions from plans x and y for all other purposes the pick-up contributions will be treated the same as the employee contributions received prior to the adoption of the pick-up program employee of corporation a be permitted to receive the picked-up contributions directly employer shall pick up the mandatory employee contribution and the employee's compensation must be reduced by the amount of the picked-up contribution corporation a represents that it will pay the picked-up contributions directly té plans x and y without ever allowing the employees direct access to such funds in no circumstances would any under the statute the based on the facts and representations as stated above corporation a requests the following rulings contributions made by corporation a on behalf of its employees to plans x and y will be governed by sec_414 of the code and more specifically that no part of the mandatory_contributions picked up by corporation a as an employer of employees included in plans x and y will be considered as gross_income of such employees for the taxable_year in which the pick-up is made the contributions whether picked up by salary reduction off-set against future salary increases or both and although designated as employee contributions will be treated as employer contributions for federal_income_tax purposes and the contributions picked up by corporation a will not constitute wages for federal_income_tax withholding purposes in the taxable_year in which contributed sec_414 of the code provides that contributions otherwise designated as employee contributions shall be treated as employer contributions if such contributions are made to a plan described in sec_401 established by a state government or a political_subdivision or by any agency_or_instrumentality thereof and are picked up by the employing unit the federal_income_tax treatment to be accorded in that revenue of the code is specified contributions which are picked up by the employer within the meaning of sec_414 in revrul_77_462 c b ruling the employer school district agreed to assume and pay the amounts employees were required by state law to contribute to a state pension_plan concluded that the school district's picked-up contributions to the plan are excluded from the employees' income until such time as they are distributed to the employees provisions of sec_3401 a contributions to the plan are excluded from wages for purposes of the collection of income_tax at source on wages therefore no withholding for federal_income_tax purposes is required from the employees' salaries with respect to such picked-up contributions the revenue_ruling held further that under the revrul_77_462 the school district's a and revrul_81_36 c b the issue of whether contributions have been picked up by an employer within the meaning of sec_414 h of the code is addressed in revrul_81_35 c b these revenue rulings established that the following two eriteria must be met the employer must specify that the contributions although designated as employee contributions are being paid_by the employer in lieu of contributions by the employee and the employee must not be given the option of choosing to receive amounts directly instead of having them paid_by the employer to the pension_plan an employer picks up contributions through a reduction in salary an offset against future salary increases or a combination of both is immaterial whether furthermore it in revrul_87_10 c b the service considered whether contributions designated as employee contributions to a governmental_plan are excludable from the gross_income of the employee the service concluded that and with respect to particular contributions the required specification of designated employee contributions must be completed before the period to which such contributions relate to satisfy the criteria set forth in revenue_ruling sec_117 considered a number of the revenue_ruling stated that one of in determining whether an organization is an agency_or_instrumentality of the united_states or any state or political_subdivision thereof the service in revrul_89_49 c b different factors the most important factors to be considered in determining whether an organization is an agency_or_instrumentality of the united_states or of any state or political_subdivision is the degree of control that the federal or state government has over the organization's everyday operations specific_legislation creating the organization source of funds for the organization which the organization’s trustees or operating board are selected considers the employees of the organization to be employees of the applicable governmental_unit all of the above factors are considered in determining whether the applicable governmental_unit the the manner in other factors include whether there is although nw whether an organization is an agency of a government the mere satisfaction of one or all of the factors is not necessarily determinative corporation a's sole purpose for being created is the establishment and maintenance of a cultural and historical museum we conclude that such a purpose can be treated as a governmental purpose and the support activity as a governmental function secondly all but one of the members of the board_of directors of corporation a are appointed by the governor of state a and they are chosen for their competence in the pursuit of the historical and cultural activity of the museum thirdly state a has funded percent of the museum construction costs percent of the museum's annual operating budget since and state a will fund percent annually after the museum opens to the public created by statute pursuant to the authority of the state a general assembly considering the totality of the personnel-related rules covering the employees of state a that also apply to the employees of corporation a employees of corporation a to be its employees accordingly for these reasons corporation a is an instrumentality of state a and thus constitutes an employing unit within the meaning of sec_414 h of the code the applicable governmental_unit considers the lastly we conclude that when for purposes of rev_rul fourth corporation a was the terms of plan x plan y and the resolution by corporation a satisfy the adopted on criteria set forth in revenue rulings and because the contributions although otherwise designated as employee contributions are to be made by corporation a in lieu of contributions by the employees and the employees may not elect to receive such contribution amounts directly accordingly we conclude that contributions made by corporation a on behalf of its employees to plans x and y will be governed by sec_414 of the code and more specifically that no part of the mandatory_contributions picked up by corporation a as an employer of employees included in plans x and y will be considered as gross_income of such employees for the taxable_year in which the pick-up is made the contributions whether picked up by salary reduction off-set against future salary increases or both and although designated as employee contributions will be treated as employer contributions for federal_income_tax purposes and the contributions picked up by corporation a will not constitute wages for federal_income_tax withholding purposes in the taxable_year in which contributed this ruling applies only to contributions specified in the resolution adopted on effective date for the commencement of the proposed pick- up of the mandatory_contributions cannot be earlier than the later of the date the resolution is put into effect or the date of this letter_ruling the ' no opinion is expressed as to whether the amounts in question are subject_to tax under the federal_insurance_contributions_act the amounts in question are being paid pursuant to a salary reduction agreement within the meaning of section b v no opinion is expressed as to whether this ruling is based on the assumption that plans x and y are qualified under sec_401 of the code and their related trusts tax exempt under sec_501 at all relevant times ig nee this letter only addresses the federal_income_tax treatment of certain contributions to be picked up by the taxpayer within the meaning of sec_414 code the taxpayer does not request a ruling as whether plan x or plan y is meaning of sec_414 of the code and this letter cannot be relied on for such purposes a governmental_plan within the of the to this ruling is directed only to the taxpayer who requested it that it may not be used or cited as precedent sec_6110 of the code provides a copy of this ruling is being sent to your authorized representative in accordance with a power_of_attorney on file in this office concerns regarding this ruling please contact should you have any at sincerely yours hi stwre ca john swieca manager employee_plans technical group tax_exempt_and_government_entities_division enclosures deleted copy notice of intention to disclose
